DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: “a vehicle” in line 3 should be “the vehicle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles (FR 2998839) in view of Hoggarth et al. (US 10639971), hereinafter Hoggarth.
Regarding claim 1, Gilles discloses a mobile table assembly (Gilles, 1 in Fig. 1 and abstract) of a vehicle (Gilles, abstract), comprising: a guide rail (Gilles, 11 in Fig. 1) disposed in a roof (Gilles, 8 in Fig. 1) of a vehicle; a supporting bar (Gilles, 10a in Fig. 1) having an upper end coupled to the guide rail (Gilles, coupled at hinge 16 in Fig. 1 and page 2 paragraph 3 of the English translation) and movable along the guide rail (Gilles, abstract), and a lower end extending in a direction away from the roof and positioned in an interior of the vehicle (Gilles, Fig. 1); and a table (Gilles, 3 and 13a in Fig. 1) coupled to the lower end of the supporting bar (Gilles, Fig. 1 and page 2 paragraph 3 of the English translation).
Regarding claim 7, Gilles discloses part of the mobile table assembly of claim 1, wherein the supporting bar is rotatable (Gilles, Fig. 1, rotatable around 16) with respect to the guide rail and the table is rotatable (Gilles, Fig. 1, rotatable around 12) with respect to the lower end of the supporting bar, so the supporting bar and the table are positioned in the interior of the vehicle (Gilles, Fig. 1 shows both use and stow position) when the table is used, and the supporting bar and the table are rotated to be kept under the roof (Gilles, Fig. 1, 10 is under the roof in stow position) of the vehicle when the table is not used.
Gilles fails to disclose a rail actuator configured to move the upper end of the supporting bar on the guide rail as recited in claim 1.
However, Hoggarth teaches a rail actuator (Hoggarth, 129 in Fig. 1a-1b).
Hoggarth is considered to be analogous art because it is in the same field of mobile table assembly as Gilles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile table assembly as taught by Gilles to incorporate the teachings of Hoggarth and install a rail actuator such that the supporting bar can be moved on the rail by the actuator. Doing so allows users to conveniently control the table assembly.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (DE 19843303) in view of Gilles and Hoggarth. 
Regarding claim 1, Thomas discloses a mobile table assembly (Thomas, Fig. 1), comprising: a guide rail (Thomas, 6 in Fig. 1) disposed in a roof (Thomas, 5 in Fig. 1); a supporting bar (Thomas, 4 in Fig. 1) having an upper end coupled to the guide rail (Thomas, Fig. 1, coupled through the rollers) and movable along the guide rail (Thomas, abstract), and a lower end extending in a direction away from the roof and positioned in an interior (Thomas, Fig. 1); and a table (Thomas, 1 in Fig. 1) coupled to the lower end (Thomas, 3 in Fig. 1) of the supporting bar.
Regarding claim 8, Thomas discloses part of the mobile table assembly of claim 1, further comprising a rail slider (Thomas, see annotated Fig. 1) connected with the guide rail and disposed at the upper end of the supporting bar (Thomas, 8 in Fig. 1), and wheels (Thomas, 9 and 10 in Fig. 1) disposed on contact surfaces of the rail slider and the guide rail such that the supporting bar slides along the guide rail (Thomas, abstract).

    PNG
    media_image1.png
    394
    497
    media_image1.png
    Greyscale

Figure 1 annotated Fig. 1 from Thomas
Thomas fails to disclose a vehicle and a rail actuator configured to move the upper end of the supporting bar on the guide rail as recited in claim 1.
Gilles teaches a table in a vehicle (Gilles, Fig. 1).
Hoggarth teaches a rail actuator (Hoggarth, 129 in Fig. 1a-1b).
Gilles is considered to be analogous art because it is in the same field of mobile table assembly as Thomas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile table assembly as taught by Thomas to incorporate the teachings of Gilles and install the table in a vehicle. Doing so allows vehicle passenger to use a table.
Hoggarth is considered to be analogous art because it is in the same field of mobile table assembly as Thomas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile table assembly as taught by Thomas to incorporate the teachings of Hoggarth and install a rail actuator. Doing so allows users to conveniently control the table assembly.
Allowable Subject Matter
Claims 2-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose mobile table assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612